         Case 1:21-cr-00075-VEC Document 28 Filed 09/10/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    September 10, 2021

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshal U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Stefan He Qin, 21 Cr. 75 (VEC)

Dear Judge Caproni:

       The Government respectfully submits this letter in advance of sentencing to provide the
Court with three additional victim impact statements that have been received.

        The submissions attached hereto have been redacted to remove personal and financial
information about the victims. Pursuant to Rule 3 of the Court’s Individual Practices in Criminal
Cases, the Government requests permission to file the unredacted version of the victim statements
under seal in order to protect their personal and financial information.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                            By: _/s/ _______________
                                                Daniel Tracer
                                                Assistant United States Attorney
                                                (212) 637-2329


cc: Counsel of record (ECF)
